DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 33 and 45-46 are objected to because of the following informalities:
Claim 33, line 7, “that extends below a surface of substrate” should be –that extends below a surface of the substrate”.
Claims 45-46 recite the limitation "the field oxide" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 32-46 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. 2016/0379960; hereinafter Huang) in view of Cola (U.S. 2014/0015158) and further in view of Kataoka et al. (US 2015/0249126; hereinafter Kataoka).
Regarding claim 1, Huang discloses an integrated circuit, comprising:
a substrate 104 (fig. 1) comprising semiconductor material (fig. 1, ¶0015);
an interconnect region (see labeled fig. 1) disposed above the substrate 104, the interconnect region comprising a dielectric layer stack (e.g. dielectric layer 114 stacking on dielectric layer 106 in fig. 1) comprising dielectric materials (fig. 1, ¶0016);
a component (see labeled fig. 1) disposed in the substrate 104 (fig. 1) and configured to generate heat when operating (e.g. a device region 105 having a plurality of semiconductor devices (e.g., transistor devices, capacitors, inductors, etc.) and/or MEMS devices in fig. 1, ¶0015; thus, these devices configure generate heat when operating); and
a thermal via (see labeled fig. 1) disposed in the interconnect region (see labeled fig. 1), and wherein the thermal via (see labeled fig. 1) has a thermal conductivity higher than dielectric materials touching the thermal via (e.g. the thermal via comprising conductive material [fig. 1, ¶0019, the description for element 118 is conductive material]; thus, the thermal via having a thermal conductivity higher than dielectric materials touching the thermal via in labeled fig. 1).

    PNG
    media_image1.png
    443
    975
    media_image1.png
    Greyscale

Huang doesn't explicitly disclose the thermal via includes a cohered nanoparticle film which includes primarily nanoparticles, wherein each nanoparticle of a plurality of the nanoparticles is attached directly to an adjacent one of the nanoparticles and the thermal via landing on a field oxide region formed in the substrate.
However, Cola discloses a device comprising: a thermal interface material (fig. 5) includes a cohered nanoparticle film which includes primarily nanoparticles (e.g. carbon nanotubes and catalytic nanoparticles in labeled fig. 5), wherein each nanoparticle (e.g. carbon nanotube in labeled fig. 5) of a plurality of the nanoparticles is attached directly to an adjacent one of the nanoparticles (e.g. fig. 5 shows two locations (see labeled fig. 5) that carbon nanotube is attached directly to an adjacent one of the catalytic nanoparticles in labeled fig. 5) (e.g. a plurality of vertically aligned carbon nanotubes attached to the catalytic nanoparticles, claim 19, lines 8-9).

    PNG
    media_image2.png
    734
    975
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the thermal via of Huang by having the thermal material includes a cohered nanoparticle film which includes primarily nanoparticles, wherein each nanoparticle of a plurality of the nanoparticles is attached directly to an adjacent one of the nanoparticles, as taught by Cola, in order to provide high thermal conductivity and excellent durability of the device.
Furthermore, Kataoka discloses a device, comprising:
a thermal via (labeled fig. 37) disposed in the interconnect region (labeled fig. 37) and landing on a field oxide region 2 (fig. 37, ¶0080) formed in the substrate (SUB in fig. 37).

    PNG
    media_image3.png
    589
    890
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Huang and Cola by having the thermal via disposed in the interconnect region and landing on the field oxide region formed in the substrate, as taught by Kataoka, in order to improve the performances of semiconductor device.

Regarding claim 2, Cola discloses that wherein the cohered nanoparticle film (see labeled fig. 5) comprises electrically non-conductive nanoparticles of a material selected from the group consisting of aluminum oxide (¶0005 and 0014).
Regarding claim 3, Cola discloses that wherein the cohered nanoparticle film (see labeled fig. 5) comprises electrically conductive nanoparticles of a material selected from the group consisting of metal and carbon nanotubes (abstract and ¶0015).
Regarding claim 4, Cola discloses that wherein the cohered nanoparticle film (labeled fig. 5 below) comprises nanoparticles which include a metal selected from the group consisting of nickel or rhodium (figs. 4-5, ¶0015) and wherein a layer of graphitic material (labeled fig. 5 below) disposed on the cohered nanoparticle film (labeled fig. 5 below).

    PNG
    media_image4.png
    573
    975
    media_image4.png
    Greyscale

Regarding claim 5, Huang discloses that wherein the thermal via (see labeled fig. 1 above) is a first thermal via (see labeled fig. 1 below) and further comprising a second thermal via (see labeled fig. 1 below) disposed in the interconnect region above the first thermal via (see labeled fig. 1 below) and wherein the second thermal via has a thermal conductivity higher than dielectric materials touching the second thermal via (e.g. the second thermal via comprising conductive material [fig. 1, ¶0019, the description for element 118 is conductive material]; thus, the thermal via having a thermal conductivity higher than dielectric materials touching the thermal via in labeled fig. 1 below).

    PNG
    media_image5.png
    487
    975
    media_image5.png
    Greyscale

Huang doesn't explicitly disclose wherein the second thermal via includes a cohered nanoparticle film in which adjacent nanoparticles are attached to each other.
However, Cola discloses a device comprising: a thermal interface material (figs. 4-5) includes a cohered nanoparticle film that includes nanoparticles (e.g. carbon nanotubes in labeled fig. 5) each attached to multiple adjacent nanoparticles (e.g. carbon nanotube attached to the catalytic nanoparticles in labeled fig. 5) (e.g. a plurality of vertically aligned carbon nanotubes attached to the catalytic nanoparticles, claim 19, lines 8-9),
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to have the thermal interface material includes the cohered nanoparticle film that includes nanoparticles each attached to multiple adjacent nanoparticles, as taught by Cola, into the second thermal via of Huang for providing high thermal conductivity and excellent durability of the device.
Regarding claim 6, Huang discloses that wherein the second thermal via (see labeled fig. 1) contacts the first thermal via (see labeled fig. 1).
Regarding claim 7, Huang discloses that the device further comprising a non-circuit interconnect (see labeled fig. 8) disposed between the first thermal via and the second thermal via (see labeled fig. 8), wherein the second thermal via contacts the non-circuit interconnect and the first thermal via contacts the non-circuit interconnect (e.g. the 1st and 2nd thermal vias contact the non-circuit interconnect by the dielectric materials of the dielectric layers 202 and 212 of labeled fig. 8).

    PNG
    media_image6.png
    416
    975
    media_image6.png
    Greyscale

Regarding claim 8, Huang discloses that wherein the thermal via (see labeled fig. 8) contacts a first interconnect and a second interconnect (see labeled fig. 8) (e.g. the thermal via contacts the 1st and 2nd interconnects by the dielectric layers 202 and 212 in fig. 8), the first interconnect being electrically isolated from the second interconnect.

    PNG
    media_image7.png
    416
    975
    media_image7.png
    Greyscale

Regarding claim 9, Huang discloses that wherein the thermal via (see labeled fig. 1 under claim 1) extends proximate to matching components 109, 118 and /or 117 of the integrated circuit 100 (fig. 1).
	Regarding claim 32, Cola discloses that wherein the adjacent nanoparticle (e.g. catalytic nanoparticle in fig. 5) include at least one nanoparticle above said each nanoparticle with respect to a top surface of the substrate (see labeled fig. 5 under claim 4).
	Huang in view of Cola discloses the claimed invention except for at least one nanoparticle below.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form at least one nanoparticle below, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 33, Huang discloses an integrated circuit, comprising:
a substrate 104 (fig. 1) comprising semiconductor material (fig. 1, ¶0015);
an interconnect region (see labeled fig. 1) disposed above the substrate 104, the interconnect region comprising a dielectric layer stack (e.g. dielectric layer 114 stacking on dielectric layer 106 in fig. 1) comprising dielectric materials (fig. 1, ¶0016);
a component (see labeled fig. 1) disposed in the substrate 104 (fig. 1) and configured to generate heat when operating (e.g. a device region 105 having a plurality of semiconductor devices (e.g., transistor devices, capacitors, inductors, etc.) and/or MEMS devices in fig. 1, ¶0015; thus, these devices configure generate heat when operating); and
a thermal via (see labeled fig. 1) disposed in the interconnect region (see labeled fig. 1).
Huang doesn't explicitly disclose the thermal via is partially filled with a cohered nanoparticle film that includes primarily nanoparticles each attached directly to multiple adjacent nanoparticles, and a remaining portion of the thermal via is filled with a graphitic layer over the cohered nanoparticle film and the thermal via landing on a field oxide region that extends below a surface the substrate.
However, Cola discloses a device comprising: a thermal interface material (fig. 5) is partially filled with a cohered nanoparticle film that includes primarily nanoparticles (e.g. carbon nanotubes and catalytic nanoparticles in labeled fig. 5) each attached directly to multiple adjacent nanoparticles (e.g. fig. 5 shows two locations (see labeled fig. 5) that carbon nanotube attached directly to multiple adjacent nanoparticles in labeled fig. 5) (e.g. a plurality of vertically aligned carbon nanotubes attached to the catalytic nanoparticles, claim 19, lines 8-9), and a remaining portion of the thermal interface material is filled with a graphitic layer (see labeled fig. 5) over the cohered nanoparticle film (see labeled fig. 5).

    PNG
    media_image8.png
    734
    975
    media_image8.png
    Greyscale


Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the thermal via of Huang by having a cohered nanoparticle film that includes primarily nanoparticles each attached direclty to multiple adjacent nanoparticles, and a remaining portion of the thermal via is filled with a graphitic layer over the cohered nanoparticle film, as taught by Cola, in order to provide high thermal conductivity and excellent durability of the device.
Furthermore, Kataoka discloses a device, comprising:
a thermal via (labeled fig. 37) disposed in the interconnect region (labeled fig. 37) and landing on a field oxide region 2 (fig. 37, ¶0080) that extends below a surface of substrate (SUB, fig. 37).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Huang and Cola by having the thermal via disposed in the interconnect region and landing on the field oxide region that extends below the surface of substrate, as taught by Kataoka, in order to improve the performances of semiconductor device.
Regarding claim 34, Cola discloses that wherein the cohered nanoparticle film (see labeled fig. 5) comprises electrically non-conductive nanoparticles of a material selected from the group consisting of aluminum oxide (¶0005 and 0014).
Regarding claim 35, Cola discloses that wherein the cohered nanoparticle film (see labeled fig. 5) comprises electrically conductive nanoparticles of a material selected from the group consisting of metal and carbon nanotubes (abstract and ¶0015).
Regarding claim 36, Cola discloses that wherein the cohered nanoparticle film (see labeled fig. 5) comprises nanoparticles which include a metal selected from the group consisting of nickel or rhodium (figs. 4-5, ¶0015) and wherein a layer of graphitic material (see labeled fig. 5 under claim 33) disposed on the cohered nanoparticle film (see fig. 5 below).
Regarding claim 37, Huang discloses that wherein the thermal via (see labeled fig. 8) contacts a first interconnect and a second interconnect (see labeled fig. 8) (e.g. the thermal via contacts the 1st and 2nd interconnects by the dielectric layers 202 and 212 in fig. 8), the first interconnect being electrically isolated from the second interconnect.
Regarding claim 38, Huang discloses an integrated circuit, comprising:
a substrate 104 (fig. 1) comprising semiconductor material (fig. 1, ¶0015);
an interconnect region (see labeled fig. 1) disposed above the substrate 104, the interconnect region comprising a dielectric layer stack (e.g. dielectric layer 114 stacking on dielectric layer 106 in fig. 1) comprising dielectric materials (fig. 1, ¶0016);
a component (see labeled fig. 1) disposed in the substrate 104 (fig. 1) and configured to generate heat when operating (e.g. a device region 105 having a plurality of semiconductor devices (e.g., transistor devices, capacitors, inductors, etc.) and/or MEMS devices in fig. 1, ¶0015; thus, these devices configure generate heat when operating); and
a thermal via (see labeled fig. 1) disposed in the interconnect region (see labeled fig. 1).
Huang doesn't explicitly disclose the thermal via is substantially filled with nanoparticles, with each nanoparticle adhering to multiple adjacent nanoparticles and the thermal via landing on a field oxide region formed over the substrate.
However, Cola discloses a device comprising: a thermal interface material (fig. 5) is substantially filled with nanoparticles (e.g. carbon nanotubes and catalytic nanoparticles in labeled fig. 5 under claim 33), with each nanoparticle (e.g. carbon nanotube in labeled fig. 5 under claim 33) directly attached to multiple adjacent nanoparticles (e.g. carbon nanotube directly attached to the catalytic nanoparticles in labeled fig. 5 under claim 33) (e.g. a plurality of vertically aligned carbon nanotubes attached to the catalytic nanoparticles, claim 19, lines 8-9).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the thermal via of Huang by having the thermal material is substantially filled with nanoparticles, with each nanoparticle directly attached to multiple adjacent nanoparticles, as taught by Cola, in order to provide high thermal conductivity and excellent durability of the device.
Furthermore, Kataoka discloses a device, comprising:
a thermal via (labeled fig. 37) disposed in the interconnect region (labeled fig. 37) and landing on a field oxide region 2 (fig. 37, ¶0080) formed over the substrate (SUB, fig. 37).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Huang and Cola by having the thermal via disposed in the interconnect region and landing on the field oxide region formed over the substrate, as taught by Kataoka, in order to improve the performances of semiconductor device.
Regarding claim 39, Cola discloses that wherein the cohered nanoparticle film (see labeled fig. 5 under claim 33) comprises electrically non-conductive nanoparticles of a material selected from the group consisting of aluminum oxide (¶0005 and 0014).
Regarding claim 40, Cola discloses that wherein the cohered nanoparticle film (see labeled fig. 5 under claim 33) comprises electrically conductive nanoparticles of a material selected from the group consisting of metal and carbon nanotubes (abstract and ¶0015).
Regarding claim 41, Cola discloses that wherein the cohered nanoparticle film (labeled fig. 5) comprises nanoparticles which include a metal selected from the group consisting of nickel or rhodium (figs. 4-5, ¶0015) and wherein a layer of graphitic material (labeled fig. 5 under claim 33) disposed on the cohered nanoparticle film (labeled fig. 5 under claim 33).
Regarding claim 42, Huang discloses that wherein the thermal via (see labeled fig. 1 above) is a first thermal via (see labeled fig. 1 under claim 5) and further comprising a second thermal via (see labeled fig. 1 under claim 5) disposed in the interconnect region above the first thermal via (see labeled fig. 1 under claim 5) and wherein the second thermal via has a thermal conductivity higher than dielectric materials touching the second thermal via (e.g. the second thermal via comprising conductive material [fig. 1, ¶0019, the description for element 118 is conductive material]; thus, the thermal via having a thermal conductivity higher than dielectric materials touching the thermal via in labeled fig. 1 under claim 5).
Regarding claim 43, Huang discloses that wherein the thermal via (see labeled fig. 1 under claim 1) extends proximate to matching components 109, 118 and /or 117 of the integrated circuit 100 (fig. 1).
Regarding claim 44, Kataoka discloses that wherein the thermal via (labeled fig. 37) lands on a field oxide 2 includes a local oxidation of silicon structure (fig. 37, ¶0078).
Regarding claim 45, Kataoka discloses that wherein the field oxide 2 (fig. 37) includes a local oxidation of silicon structure (fig. 37, ¶0078).
Regarding claim 46, Kataoka discloses that wherein the field oxide 2 (fig. 37) includes a local oxidation of silicon structure (fig. 37, ¶0078).

Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 7/18/2022, with respect to the rejection(s) of claims 1-9 and 32-43 under Huang et al. (US 2016/0379960) in view of Cola (US 2014/0015158) and further in view of Pachamuthu et al. (US 2016/0329343) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kataoka et al. (US 2015/0249126).  Please see the new grounds of rejection above for currently amended claims 1-9 and 32-46.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DILINH P NGUYEN/Examiner, Art Unit 2894    

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894